Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-2 are pending.  Claims 1-2 are examined on the merits.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	 Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (CN 104771691 A), in view of Wang et al (Wang et al, Angelica sinensis polysaccharide regulates glucose and lipid metabolism disorder in prediabetic and streptozotocin-induced diabetic mice through the elevation of glycogen levels and reduction of inflammatory factors. Food & function (11 Mar 2015), Volume 6, Number 3, pp. 902-909, 8 p) and Agyemang (Agyemang, Recent Advances in Astragalus membranaceus Anti-Diabetic Research: Pharmacological Effects of Its Phytochemical Constituents. Evidence-based complementary and alternative medicine: eCAM, (2013) Vol. 2013, pp. 654643), further in view of Bhaskaran et al (US 2007/0031521 A1).


            Wang does not teach “consisting of”, neither does Wang teach the claimed dosage of each claimed three components in claim 2.  
Wang et al teach the present study was designed to evaluate the potential hypoglycemic and hypolipidemic effects of Angelica sinensis polysaccharide (ASP), purified from the fresh roots of Angelica sinensis (AS), in prediabetic and streptozotocin (STZ)-induced diabetic 
Agyemang teaches the disease burden of diabetes mellitus is increasing throughout the world.  The need for more potent drugs to complement the present anti-diabetic drugs has become an imperative.  Astragalus membranaceus, a key component of most Chinese herbal anti-diabetic formulas, has been an important prospect for lead anti-diabetic compounds.  It has been progressively studied for its anti-diabetic properties. Ethnopharmacological studies have established its potential to alleviate diabetes mellitus.  Recent studies have sought to relate its chemical constituents to types 1 and 2 diabetes mellitus.  Its total polysaccharides, saponins, and flavonoids fractions and several isolated compounds have been the most studied.  The total 
Bhaskaran et al teach another main object of the present invention is to develop a process for the preparation of a synergistic composition from fenugreek seeds for treating diabetes. Yet another object of the present invention is to develop a method of treating diabetes, using the synergistic composition obtained from fenugreek seeds [0024].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form a composition for treating diabetes consisting of the root extract of Angelica sinensis since Wang et al teach “Angelica sinensis polysaccharide efficiently exerted hypoglycemic and hypolipidemic benefits, and its potential effect was associated with the amelioration of insulin resistance, Angelica sinensis polysaccharide can be applied in the prevention and treatment of diabetes”. Therefore, one of the ordinary skill in the art would have been motivated to form a composition for treating diabetes consisting of the root extract of Angelica sinensis.
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form a composition for treating diabetes consisting of the extract of Astragalus membranaceus since Agyemang teaches the total polysaccharides fraction demonstrated activity to both types 1 and 2 diabetes mellitu. Therefore, one of the ordinary skill in the art would have been motivated to form a composition for treating diabetes consisting of the extract of Astragalus membranaceus.
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form a composition for treating diabetes consisting of fenugreek extract from the trigonella foenum-graecum strain since Bhaskaran et al teach a composition from fenugreek seeds for treating diabetes. Therefore, one of the ordinary skill in the art would have been motivated to form a composition for treating diabetes consisting of fenugreek extract from the trigonella foenum-graecum strain.
Regarding the claimed amount of the three components in claim 2, although the prior art did not specifically disclose the amounts of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability to treat diabetes, which would have been routinely determined and optimized in the pharmaceutical art.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655